J-A07039-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FELIPE VEGA, JR.                           :
                                               :
                       Appellant               :   No. 555 MDA 2020

              Appeal from the PCRA Order Entered August 6, 2019
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0000340-2007


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                            FILED MAY 04, 2021

        Appellant, Felipe Vega Jr., appeals pro se from the August 6, 2019, order

entered in the Court of Common Pleas of Dauphin County, which dismissed

Appellant’s second petition filed under the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9546, on the basis it was untimely filed. After a careful

review, we affirm.

        This Court has previously set forth the relevant facts and procedural

history, in part, as follows:

                    A jury found Appellant and his co-
              defendant/cousin, Carlos Lopez-Malave, guilty of
              second degree murder, robbery, conspiracy to commit
              robbery, burglary, and conspiracy to commit burglary
              in connection with the home invasion, robbery, and
              fatal shooting of Cung Duong, the owner of a
              Harrisburg pool hall and a well[-]known bookie in the
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A07039-21


           Harrisburg Asian community. Three other co-
           conspirators were charged with the murder and
           entered guilty pleas. As part of their plea agreements,
           they testified against [Appellant and his co-defendant]
           at trial.    [The testifying co-conspirators included
           Ronald Whitstyne, Angel Luis Rivera-Figueroa, and
           Quong Luong.         A sixth co-conspirator, Lebron
           Johnson, did not testify.] The jury was informed of
           the plea agreements and the bargain the co-
           conspirators made in exchange for specifically defined
           sentences.      After his conviction, Appellant was
           sentenced to life imprisonment for the murder
           conviction and concurrent terms of imprisonment for
           the remaining charges. Appellant did not file post-
           sentence motions.
     Commonwealth v. Vega, 981 A.2d 937 (Pa.Super. 2009),
     unpublished memorandum at 1-2 (footnote omitted).
            Appellant filed a timely appeal to this Court in which he
     raised the following claims of trial court error: 1) admission of a
     photo array, which included a photograph of him bearing the
     notation, “Harrisburg Police Department;” 2) the improper
     limitation of defense counsel’s cross-examination of a co-
     conspirator who testified for the Commonwealth, as well as
     disparaging remarks made by the trial court regarding defense
     counsel’s prior cross-examination; and 3) allowing the jury to view
     an x-ray of the victim, showing a severe facture (sic) he received
     as a result of having been shot in the leg. See id., unpublished
     memorandum at 2. Concluding that these claims were waived or
     otherwise meritless, on July 29, 2009, we affirmed Appellant’s
     judgment of sentence. Id. On March 10, 2010, our Supreme
     Court denied Appellant’s petition for allowance of appeal.
            Appellant filed a pro se PCRA petition on March 14, 2011,
     and the PCRA court appointed counsel. However, Appellant later
     hired private counsel (“PCRA counsel”) who replaced court-
     appointed counsel. Thereafter, PCRA counsel filed a supplemental
     PCRA petition, and the Commonwealth filed an answer to the
     petitions. Following the grant of several continuances, the PCRA
     court held an evidentiary hearing on August 3, 2012. Both the
     prosecutor who tried the case for the Commonwealth and
     Appellant’s trial counsel testified. At the conclusion of the hearing,
     the PCRA court directed the parties to file supporting briefs. By
     order entered January 27, 2014, the PCRA court denied
     Appellant’s petition. [A] timely appeal followed.

                                     -2-
J-A07039-21



Commonwealth v. Vega, No. 293 MDA 2014, at 1-3 (Pa.Super. filed

2/9/2015) (unpublished memorandum).

        On appeal, Appellant contended the PCRA court erred in failing to find

the prosecution violated Brady1 by withholding material evidence (Ronald

Whitstyne’s criminal record), and additionally, in failing to find trial counsel

was ineffective in failing to obtain Whitstyne’s criminal record.     This Court

concluded Appellant waived his claims or otherwise was not entitled to relief,

and therefore, we affirmed the PCRA court’s order on February 9, 2015.

Appellant filed a petition for allowance of appeal, which our Supreme Court

denied on July 29, 2015.

        On May 2, 2019, Appellant filed a pro se PCRA petition, and on July 3,

2019, the PCRA court provided Appellant with notice of its intent to dismiss

the petition. On July 22, 2019, Appellant filed a response, and on August 6,

2019, the PCRA court dismissed Appellant’s PCRA petition. This pro se appeal

followed.2


____________________________________________


1   Brady v. Maryland, 373 U.S. 83 (1963).

2 The PCRA court denied Appellant’s PCRA petition on August 6, 2019, and
Appellant filed his pro se notice of appeal on March 31, 2020. It is well-settled
that a notice of appeal must be filed within thirty days of the entry of the order
being appealed. See Commonwealth v. Moir, 766 A.2d 1253 (Pa.Super.
2000); Pa.R.A.P. 903(a). Accordingly, Appellant’s appeal is facially untimely.
Therefore, this Court filed an order on April 14, 2020, directing Appellant to
show cause why this appeal should not be quashed as untimely.



                                           -3-
J-A07039-21


       On appeal, Appellant sets forth the following issues in his “Statement of

Questions Involved” (verbatim):

       1) Appellant’s right to appellate review is denied            where
          transcription of evidentiary hearing is incomplete?
       2) PCRA court erred in dismissing PCRA petition as patently
          frivolous and untimely without an evidentiary hearing where
          appellant would have established timeliness and right to relief?


____________________________________________


       On April 24, 2020, the PCRA court judge, the Honorable William T. Tully,
filed a response in this Court. Specifically, Judge Tully indicated the following:
       It came to our attention in February that the Clerk of Courts was
       not serving certain Orders that were generated through CPCMS to
       incarcerated defendants. Specifically, all final orders dismissing a
       PCRA [petition] generated on CPCMS were not served. [Appellant]
       was one of the defendants who was not served the final dismissal
       [order] until sometime in February of 2020. Since the Clerk of
       Courts did not keep record of the exact date in which [Appellant]
       was served with the August 6, 2019, Order, [the court should]
       consider [Appellant’s] appeal to be timely filed.
Judge Tully’s Response, filed 4/24/20.
       It is well-settled that an appeal period does not begin to run until the
date the Clerk of Courts notes the date of service on the docket. See
Pa.R.Crim.P. 114(c)(2)(c) (docket entries “shall contain” the “date of service
of the order”); Pa.R.Crim.P. 907(4) (an order dismissing a petition without a
hearing “shall advise the defendant…of the time limits within which the appeal
must be filed”); Pa.R.A.P. 108(a)(1), (d)(1) (the appeal period only begins
running on the date the Clerk “mails or delivers copies of the order to the
parties”). Accordingly, where there is a docketing failure or lack of notice, this
Court will excuse an untimely appeal. Commonwealth v. Jerman, 762 A.2d
366, 368 (Pa.Super. 2000) (finding a breakdown in the PCRA court and
deeming the PCRA petitioner’s appeal timely where Clerk of Courts failed to
notify the petitioner of the order denying collateral relief). Our review of the
record confirms the Clerk of Courts failed to note on the docket when Appellant
was served with the PCRA court’s August 6, 2019, dismissal order.
Accordingly, due to this breakdown, we decline to quash the instant appeal on
the basis it is untimely. See id.




                                           -4-
J-A07039-21


      3) PCRA court erred in dismissing PCRA petition and failing to
         serve appellant with the final order in accordance with
         Pa.R.Crim.P., PCRA statute and due process clause of the
         Fourteenth Amendment?
      4) PCRA counsel was constitutionally ineffective for not filing
         second PCRA petition raising prosecutorial misconduct, which
         rises to fraud on the court, where prosecuting attorney
         intentionally misled court and defense on crimen falsi
         convictions of key prosecution witness revealed during
         evidentiary hearing?

Appellant’s Brief at 4.

      Initially, we note the following:

            On appeal from the denial of PCRA relief, our standard of
      review calls for us to determine whether the ruling of the PCRA
      court is supported by the record and free of legal error. The PCRA
      court’s findings will not be disturbed unless there is no support for
      the findings in the certified record. The PCRA court’s factual
      determinations are entitled to deference, but its legal
      determinations are subject to our plenary review.

Commonwealth v. Nero, 58 A.3d 802, 805 (Pa.Super. 2012) (quotation

marks and quotations omitted).

            Pennsylvania law makes clear no court has jurisdiction to
      hear an untimely PCRA petition. The most recent amendments to
      the PCRA, effective January 16, 1996, provide a PCRA petition,
      including a second or subsequent petition, shall be filed within one
      year of the date the underlying judgment becomes final. 42
      Pa.C.S.A. § 9545(b)(1). A judgment is deemed final “at the
      conclusion of direct review, including discretionary review in the
      Supreme Court of the United States and the Supreme Court of
      Pennsylvania, or at the expiration of time for seeking the review.”
      42 Pa.C.S.A. § 9545(b)(3).

Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa.Super. 2010)

(citations omitted).




                                      -5-
J-A07039-21


              [There are] three statutory exceptions to the timeliness
       provisions in the PCRA [that] allow for the very limited
       circumstances under which the late filing of a petition will be
       excused. 42 Pa.C.S.A. § 9545(b)(1). To invoke an exception, a
       petitioner must allege and prove:
              (i) the failure to raise the claim previously was the result of
       interference by government officials with the presentation of the
       claim in violation of the Constitution or laws of this Commonwealth
       or the Constitution or laws of the United States;
             (ii) the facts upon which the claim is predicated were
       unknown to the petitioner and could not have been ascertained by
       the exercise of due diligence; or
              (iii) the right asserted is a constitutional right that was
       recognized by the Supreme Court of the United States or the
       Supreme Court of Pennsylvania after the time period provided in
       this section and has been held by that court to apply retroactively.

Id. at 1079-80 (citing 42 Pa.C.S.A. § 9545(b)(1)(i)-(iii)).

       Any petition invoking a timeliness exception must be filed within one

year of the date the claim could have been presented.3 42 Pa.C.S.A. §

9545(b)(2). “We emphasize that it is the petitioner who bears the burden to

allege and      prove    that    one    of     the   timeliness   exceptions   applies.”

Commonwealth v. Marshall, 596 Pa. 587, 947 A.2d 714, 719 (2008)

(citation omitted).

____________________________________________


3 42 Pa.C.S.A. § 9545(b)(2) previously provided that a petition invoking a
timeliness exception was required to be filed within sixty days of the date the
claim could first have been presented. However, effective December 24,
2018, the legislature amended Subsection 9545(b)(2) to read: “Any petition
invoking an exception provided in paragraph (1) shall be filed within one year
of the date the claim could have been presented.” See 42 Pa.C.S.A. §
9545(b)(2) (effective December 24, 2018). The amendment to Subsection
9545(b)(2) only applies to “claims arising on [December] 24, 2017, or
thereafter.” See id., cmt. We shall assume, arguendo, the amended version
of Subsection 9545(b)(2) is applicable to the instant matter.

                                             -6-
J-A07039-21


      Here, Appellant was sentenced on April 25, 2008, and this Court

affirmed his judgment of sentence on July 29, 2009.           The Pennsylvania

Supreme Court denied Appellant’s petition for allowance of appeal on March

10, 2010, and Appellant did not file a petition for a writ of certiorari with the

United States Supreme Court. Accordingly, Appellant’s judgment of sentence

became final 90 days later, on or about June 10, 2010. See U.S. Supreme

Court Rule 13 (effective January 1, 1990) (stating that a petition for writ of

certiorari to review a judgment of sentence is deemed timely when it is filed

within 90 days). Appellant filed the instant PCRA petition on May 2, 2019,

and consequently, it is facially untimely.

      However, this does not end our inquiry as Appellant attempts to invoke

the “newly-discovered facts” exception set forth in Subsection 9545(b)(1)(ii).

             To establish the newly discovered fact timeliness exception
      in [Sub]section 9545(b)(1)(ii), a petitioner must demonstrate he
      did not know the facts upon which he based his petition and could
      not have learned those facts earlier by the exercise of due
      diligence.    Due diligence demands that the petitioner take
      reasonable steps to protect his own interests. A petitioner must
      explain why he could not have learned the new fact(s) earlier with
      the exercise of due diligence. This rule is strictly enforced.
      Additionally, the focus of this exception is on the newly discovered
      facts, not on a newly discovered or newly willing source for
      previously known facts.

Commonwealth v. Brown, 111 A.3d 171, 176 (Pa.Super. 2015) (citations

and quotation marks omitted).

      Appellant’s “newly-discovered facts” claim relates to his alleged

discovery that the prosecutor withheld material evidence (Whitstyne’s criminal


                                      -7-
J-A07039-21


record).    However, Appellant alleged in his first PCRA petition that the

prosecutor committed a Brady violation by withholding this evidence.

Accordingly, Appellant has failed to “demonstrate he did not know the facts

upon which he based his [instant PCRA] petition and could not have learned

those facts earlier by the exercise of due diligence.” Brown, 111 A.3d at 176.

Thus, Appellant has failed to plead and prove he is entitled to the “newly-

discovered facts” timeliness exception.4

       Moreover, Appellant attempts to invoke the government interference

exception set forth in Subsection 9545(b)(1)(i). To establish the government

interference exception, Appellant was required to demonstrate that his “failure

to raise the claim previously was the result of interference by government

officials with the presentation of the claim in violation of the Constitution or

laws of this Commonwealth or the Constitution or laws of the United States.”



____________________________________________


4 In support of his claim that he is entitled to the “newly-discovered facts”
exception, Appellant contends this Court’s opinion in Commonwealth v.
Cole, 227 A.3d 336 (Pa.Super. 2020), is indistinguishable from his case. In
Cole, which we filed on January 24, 2020, this Court held trial counsel was
ineffective in failing to request a jury instruction regarding the impact a
witness’s crimen falsi convictions could have on the jury’s assessment of the
witness’s credibility. Appellant suggests his discovery of Cole entitles him to
the exception under Subsection 9545(b)(1)(ii).
      We dispose of Appellant’s contention simply by noting that a judicial
opinion does not qualify as a previously unknown “fact” capable of triggering
the timeliness exception set forth in Subsection 9545(b)(1)(ii). See
Commonwealth v. Watts, 611 Pa. 80, 23 A.3d 980 (2011).




                                           -8-
J-A07039-21


Commonwealth v. Bankhead, 217 A.3d 1245, 1247-48 (Pa.Super. 2019)

(quotation marks and quotation omitted).

      Initially, with regard to the government interference exception,

Appellant avers “from May 23, 2011, to March 26, 2019, [Appellant] was

represented by Mr. Ziegler and in 2019, when Mr. Ziegler’s representation

ended, [Appellant] filed his second PCRA petition raising Mr. Ziegler’s

ineffectiveness, thus meeting § 9545(b)(2)’s one year limitations period.”

Appellant’s Brief at 15. Appellants suggests Mr. Ziegler was ineffective in

failing to raise issues regarding the prosecutor’s failure to disclose Whitstyne’s

criminal record.

      It is well-settled that “government officials” do not include “defense

counsel” for purposes of Subsection 9545(b)(1)(i). See Commonwealth v.

Pursell, 561 Pa. 214, 749 A.2d 911 (2000). Thus, Appellant has not

demonstrated that he is entitled to the government interference exception on

this basis.

      Additionally, Appellant alleges he is entitled to the government

interference exception since, during the August 3, 2012, evidentiary hearing

regarding his first PCRA petition, the trial judge revealed she was aware of the

prosecutor’s Brady violation. Even assuming, arguendo, the trial judge made

such a revelation during the August 3, 2012, evidentiary hearing, Appellant

has failed to meet the initial one-year threshold under Subsection 9545(b)(2).




                                      -9-
J-A07039-21


That is, he has failed to explain why he waited until May 2, 2019, to raise the

issue.

         Finally, as it pertains to Appellant’s claim the PCRA court erred in

denying his petition without an evidentiary hearing, we note “[t]here is no

absolute right to an evidentiary hearing on a PCRA petition, and if the PCRA

court can determine from the record that no genuine issues of material fact

exist, then a hearing is not necessary.” Commonwealth v. Jones, 942 A.2d

903, 906 (Pa.Super. 2008). In the case sub judice, the PCRA court properly

concluded there was no genuine issue of material fact regarding the

untimeliness of Appellant’s petition, and the PCRA court did not otherwise

abuse its discretion in failing to hold a hearing.

         For all of the foregoing reasons, we agree with the PCRA court that

Appellant’s second PCRA petition is untimely. Thus, we affirm.

         Affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/04/2021




                                      - 10 -